DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/07/2022.	
3.	Claims 1, 3-5, 7, 9-18 are pending. Claims 1, 3-5, 7, 9-18  are under examination on the merits. Claim 1 is amended.  Claim 8 is cancelled. Claims 2, 6 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1, 3-5, 7, 9-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Mori et al (WO 2016/190162 A1, equivalent to US Pub. No. 2018/0057690 A1, hereinafter “Mori”). 
 Mori teaches a composition comprising: a light shielding material, and  a compound A having a weight-average molecular weight of 3000, wherein the compound A includes a repeating unit having a graft chain, and a repeating unit having an acid group and a ratio Amin/Bmax of a minimum value Amin of an absorbance of the composition in a wavelength range of 400 to 640 nm to a maximum value Bmax of an absorbance of the composition in a wavelength range of 1100 to 1300 nm is 5 or higher. Mori does not expressly teach the compound A includes a repeating unit having a radically polymerizable ethylenically unsaturated group, a repeating unit having a graft chain, and a repeating unit having an acid group, the radically polymerizable ethylenically unsaturated group included in the repeating unit having a radically polymerizable ethylenically unsaturated group is at least one selected from a vinyl group, a vinyloxy group, an allyl group, a methallyl group, a (meth)acryloyl group, a styrene group, a cinnamoyl group, and a maleimide group, a content of the repeating unit having the radically polymerizable ethylenically unsaturated group is 10 to 80 mol% with respect to all the repeating units of the compound A, a content of the repeating unit having the graft chain is 1.0 to 60 mol% with respect to all the repeating units of the compound A, a content of the repeating unit having the acid group is 10 to 80 mol % with respect to all the repeating units of the compound A. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed composition comprising: a light shielding material, and a compound A having a weight-average molecular weight of 3000 or higher, wherein the compound A includes a repeating unit having a radically polymerizable ethylenically unsaturated group, a repeating unit having a graft chain, and a repeating unit having an acid group, the radically polymerizable ethylenically unsaturated group included in the repeating unit having a radically polymerizable ethylenically unsaturated group is at least one selected from a vinyl group, a vinyloxy group, an allyl group, a methallyl group, a (meth)acryloyl group, a styrene group, a cinnamoyl group, and a maleimide group, a content of the repeating unit having the radically polymerizable ethylenically unsaturated group is 10 to 80 mol% with respect to all the repeating units of the compound A, a content of the repeating unit having the graft chain is 1.0 to 60 mol% with respect to all the repeating units of the compound A, a content of the repeating unit having the acid group is 10 to 80 mol % with respect to all the repeating units of the compound A, and a ratio Amin/Bmax of a minimum value Amin of an absorbance of the composition in a wavelength range of 400 to 640 nm to a maximum value Bmax of an absorbance of the composition in a wavelength range of 1100 to 1300 nm is 5 or higher;

The embodiment provides a composition with which a film having reduced color unevenness can be manufactured. In addition, another object of the embodiment is to provide a film, an infrared transmitting filter, a solid image pickup element, an image display device, and an infrared sensor. Accordingly, the presently claimed invention as defined by claims 1, 3-5, 7, 9-18  is patentable with respect to prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/13/2022